Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The examiner has attached a 7 page document entitled: “Sample Format for Revised Amendment Practice”. This document provides a sample of format for responding to an office action

Drawings
The drawings are objected to because the claimed “steering bar” and “fork” are not assigned an element number in the specification or drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1 and 2 are unclear due to improper claim form MPEP 608.01(m).  Each claim begins with a capital letter and ends with a period.  Appropriate correction is required.  Line 16 recites the word “and” which creates ambiguity, since it is unclear what is actually being claimed in claim 1.   
Regarding claim 1, Examiner suggests amending as follows: amend line 15 by removing the semicolon after the word “pedals” and adding a period there instead.  Line 16 should be deleted. 
Regarding claim 2, Examiner suggests amending as follows: capitalize the first word in line 1 and add a period at the end of line 4.   
As an example, many of the claim limitations lack antecedent basis.  When an element is first introduced in a claim set, the element should be preceded by the indefinite article “a” (i.e. a screw).  When the same element is later referred to in the claim set, the element is then preceded by the definite article “the” or the word “said” (i.e. “the screw”, “said screw”).  So some example of a lack of antecedent basis include:
Claim 1 recites the limitation "the bicycle frame" in line 1.  Examiner suggests amending the claim to recite “a bicycle frame” instead of “the bicycle frame”.
Claim 1 recites the limitation "steering bar" in line 1.  Examiner suggests amending the claim to recite “a steering bar” instead of “steering bar”.
Claim 1 recites the limitation "fork" in line 1.  Examiner suggests amending the claim to recite “a fork” instead of “fork”.
The term "short front ski" in claim 1 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "longer rear ski" in claim 1 is a relative term which renders the claim indefinite.  The term "longer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, line 5 recites “connection bolts” while line 9 also recites “connection bolts”.  It is unclear if they are the same connection bolts.  Appropriate correction is required to clear up the antecedent basis.
To clear up previously mentioned antecedent basis and 112 issues: Examiner suggests amending claim 1 as shown below.  It is noted that Examiner’s suggestions are merely just suggestions to improve the form of the claim.  These suggestions do not make the claim allowable.

A ski-bike and kit [[that attaches to the]] configured for use with a bicycle frame, the bicycle frame having [[with]] a seat, a steering bar, and a fork, further comprising [[of]]: a front ski assembly rigidly attached [[attaches]] to the steering bar, consisting of: a [[short]] front ski with a bracket; a front extension tube with [[the]] connection bolts; and a rear ski assembly that pivotally attached to a bottom of the bicycle frame, consisting of: the rear ski with an additional bracket, a welded rear support beam with additional connection bolts; rear footrest pedals; wherein the front ski is shorter than the rear ski; and a front pedal/footrest bracket that provides for a rear suspension, consisting of two front footrests; two metal channels welded to an interconnecting plate; and a compression spring with a tension adjusting bolt and slider tube [[; and]] .

Regarding claim 2: A claim is indefinite when it contains words or phrase whose meaning is unclear.  The lack of clarity could arise where a claim refers to “the design”, wherein the claim contains no earlier recitation or limitation of a design and where it would be unclear as to what element the limitation was making reference.  Claim 2, line 1 recites “the design of claim 1”, however, no design has been claimed in claim 1.  Instead a ski-bike and kit are claimed in claim 1.  Examiner suggests amending claim 2 as shown below.  It is noted that Examiner’s suggestions are merely just suggestions to improve the form of the claim.  These suggestions do not make the claim allowable.

The ski-bike and kit [[the design]] of Claim 1 adapted for use as [[different vehicles including but limited to: a. snowboard bike b. electric bicycle c. pedal bicycles.]] one of a snowboard bike, an electric bicycle or a pedal bicycle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlyarik (US 3,884,484 A).
Regarding claim 1, Uhlyarik discloses a ski-bike configured for use with a bicycle frame, the bicycle frame has a seat, a steering handles and fork (struts 30; Figs. 1 & 3).  There is a front ski (19) that is shorter in length than the rear ski (16).  Both the front and rear ski’s are rotatably and rigidly attached to the handles (Fig. 1).  Brackets and support beams are fastened to frame members by welding and each strut junction is bolted (Col. 1, Lns. 57-68; Col. 2, Lns. 1-4).  The pedals consist of two footrests (Fig. 1; Claim 1).  Uhlyarik further discloses a compression spring with a tension adjusting bolt and slider tube (Fig. 5; Claim 1); and two metal channels welded to an interconnecting plate (Claim 1).



Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.  

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618